
	
		I
		112th CONGRESS
		1st Session
		H. R. 2823
		IN THE HOUSE OF REPRESENTATIVES
		
			August 19, 2011
			Mr. Conyers (for
			 himself, Mr. Grijalva,
			 Mr. Cohen,
			 Mr. Richmond,
			 Ms. Edwards,
			 Mr. Payne,
			 Mr. Rangel,
			 Mr. Watt, and
			 Mr. Hastings of Florida) introduced
			 the following bill
		
		
			September 6, 2011
			Referred to the Committee on Education and the Workforce,
			 and in addition to the Committee on House Administration, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To preserve knowledge and promote education about jazz in
		  the United States and abroad.
	
	
		1.Short titleThis Act may be cited as the
			 National Jazz Preservation and Education Act of
			 2011.
		2.National Jazz
			 Preservation Program
			(a)EstablishmentThere is established a National Jazz
			 Preservation Program, to be carried out by the Secretary of the Smithsonian
			 Institution through the Director of the National Museum of American History and
			 in collaboration with other Smithsonian museums, to preserve knowledge and
			 promote education about jazz.
			(b)Program
			 componentsUnder the National Jazz Preservation Program, the
			 Secretary of the Smithsonian Institution shall—
				(1)record audio and
			 video interviews with leading jazz artists;
				(2)acquire and
			 preserve jazz artifacts, and interpret the artifacts through activities such as
			 exhibitions and performances by the Smithsonian Jazz Masterworks
			 Orchestra;
				(3)continue to
			 recognize Jazz Appreciation Month; and
				(4)establish, with governmental agencies,
			 universities, museums, and community-based organizations with jazz archival
			 collections, collaborative agreements for the sharing of jazz artifacts.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000 for each of fiscal years 2012 through 2014, to
			 remain available until expended.
			3.Jazz education in
			 elementary and secondary schoolsSection 5411(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7243(b)) is amended—
			(1)by redesignating
			 paragraph (9) as paragraph (10); and
			(2)by inserting after
			 paragraph (8) the following new paragraph:
				
					(9)Programs to promote jazz education, which
				may include—
						(A)a Jazz Artists in the Schools program to
				provide support for State arts agencies to bring jazz artists to elementary and
				secondary schools in collaboration with local educational agencies;
						(B)a program
				for—
							(i)the development by
				jazz artists and educators of lesson plans and other educational materials
				about jazz;
							(ii)the distribution
				of such educational materials by organizations that may include the National
				Endowment for the Arts, educational institutions, or non-profit organizations;
				and
							(iii)teacher training
				on jazz education by jazz artists and educators; and
							(C)an Ambassadors of
				Jazz program to send jazz musicians, and jazz orchestras from secondary
				schools, abroad to perform for diverse audiences on missions of goodwill,
				education, and cultural exchange, in collaboration with the Secretary of
				State.
						.
			
